EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

IN THE CLAIMS
	Please amend claim 1 to recite “…the adhesive layer is formed by curing an adhesiveconsisting of an epoxy resin, an amine-based curing agent and optionally, a UV absorber.”
 
Reasons for Allowance
Claims 1, 3, 7-8, 10-14, 16, 18, and 20-21 are allowed.

The following is an examiner’s statement of reasons for allowance: As argued by applicant in the remarks filed 01/27/2022, Iwaya teaches an adhesive composition formed using an energy ray-curable adhesive composition and demonstrates superiority of an energy ray curable adhesive composition over conventional adhesive compositions (0173-0201). The examiner agrees that it would not have been obvious to a person of ordinary skill based on the disclosure of Iwaya to modify the adhesive of Iwaya such that the adhesive layer would be formed by curing an adhesive composition .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781